Case 2:16-cv-03714-GW-AGR Document 1688 Filed 12/11/19 Page 1 of 3 Page ID
                               #:117340



  1   MARK D. SELWYN (SBN 244180)
      mark.selwyn@wilmerhale.com
  2   WILMER CUTLER PICKERING
        HALE AND DORR LLP
  3   950 Page Mill Road
      Palo Alto, California 94304
  4   Tel: (650) 858-6000
      Fax: (650) 858-6100
  5
      JAMES M. DOWD (SBN 259578)
  6   james.dowd@wilmerhale.com
      AARON S. THOMPSON (SBN 272391)
  7   aaron.thompson@wilmerhale.com
      WILMER CUTLER PICKERING
  8     HALE AND DORR LLP
      350 South Grand Avenue, Suite 2100
  9   Los Angeles, California 90071
      Tel: (213) 443-5300
 10   Fax: (213) 443-5400
 11   Attorneys for Defendants and Counter-
      Claim Plaintiffs Broadcom Limited,
 12   Broadcom Corporation, Avago
      Technologies Limited, and Apple Inc.
 13
                        UNITED STATES DISTRICT COURT
 14                    CENTRAL DISTRICT OF CALIFORNIA
 15   THE CALIFORNIA INSTITUTE OF                CASE NO. 2:16-cv-3714-
      TECHNOLOGY,                                GW(AGRx)
 16                     Plaintiff,               DEFENDANTS’
 17        vs.                                   APPLICATION TO FILE
      BROADCOM LIMITED, BROADCOM                 DOCUMENTS UNDER SEAL
 18   CORPORATION, AVAGO
      TECHNOLOGIES LIMITED, AND                  Hon. George H. Wu
 19   APPLE INC.,                                United States District Judge
 20                     Defendants.
 21   BROADCOM LIMITED, BROADCOM
      CORPORATION, AVAGO
 22   TECHNOLOGIES LIMITED, AND
      APPLE INC.,
 23                     Counterclaim-
                        Plaintiffs,
 24        vs.
 25   THE CALIFORNIA INSTITUTE OF
      TECHNOLOGY,
 26                     Counterclaim-
 27                     Defendant.

 28

                                      DEFENDANTS’ APPLICATION TO FILE UNDER SEAL
                                              CASE NO. 2:16-CV-3714-GW (AGRX)
Case 2:16-cv-03714-GW-AGR Document 1688 Filed 12/11/19 Page 2 of 3 Page ID
                               #:117341



  1         PLEASE TAKE NOTICE THAT pursuant to Civil Local Rule 79-5 and
  2   the Court’s Guide to Electronically Filing Under-Seal Documents in Civil Cases,
  3   Defendants Broadcom Inc., Broadcom Corporation, Avago Technologies Ltd.,
  4   (collectively, “Broadcom”), and Apple Inc. (“Apple”) submit this application to the
  5   Court for an order sealing their Memorandum In Support Of Motion To Enforce
  6   Daubert Order Excluding $1.40 Rate Opinion Of Dr. David J. Teece (“Motion”):
  7              Broadcom and Apple’s Motion.
  8              Exhibit 1 to the Declaration of James M. Dowd In Support Of
  9               Broadcom And Apple’s Motion.

 10         Defendants seek to file these materials under seal for the reasons set forth in
 11   the accompanying Declaration of James M. Dowd in Support of Application to File
 12   Documents Under Seal and because they include information designated as
 13   “CONFIDENTIAL – ATTORNEY EYES’ ONLY” or has been previously filed
 14   under seal.
 15         For the foregoing reasons, Defendants respectfully request that the Court
 16   grant their application to file under seal.
 17
 18   DATED: December 11, 2019                 By: /s/ James M. Dowd
                                               JAMES M. DOWD (SBN 259578)
 19                                            james.dowd@wilmerhale.com
                                               AARON S. THOMPSON (SBN 272391)
 20                                            aaron.thompson@wilmerhale.com
                                               WILMER CUTLER PICKERING
 21                                              HALE AND DORR LLP
                                               350 South Grand Avenue, Suite 2100
 22                                            Los Angeles, California 90071
                                               Tel: (213) 443-5300
 23                                            Fax: (213) 443-5400
 24                                            MARK D. SELWYN (SBN 244180)
                                               mark.selwyn@wilmerhale.com
 25                                            WILMER CUTLER PICKERING
                                                 HALE AND DORR LLP
 26                                            950 Page Mill Road
                                               Palo Alto, California 94304
 27                                            Tel: (650) 858-6000
                                               Fax: (650) 858-6100
 28
                                                    -1-
                                          DEFENDANTS’ APPLICATION TO FILE UNDER SEAL
                                                  CASE NO. 2:16-CV-3714-GW (AGRX)
Case 2:16-cv-03714-GW-AGR Document 1688 Filed 12/11/19 Page 3 of 3 Page ID
                               #:117342



  1                                    Attorneys for Defendants and Counter-
                                       Claim Plaintiffs Broadcom Limited,
  2                                    Broadcom Corporation, Avago
                                       Technologies Limited, and Apple Inc.
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                         -2-
                                    DEFENDANTS’ APPLICATION TO FILE UNDER SEAL
                                            CASE NO. 2:16-CV-3714-GW (AGRX)
